I agree with the rule stated in paragraph 1 of the syllabus and further agree that under that rule *Page 95 
the complaint in this action does not state facts sufficient to constitute a cause of action for injunctive relief. I also agree with the rule stated in paragraph 7 of the syllabus, but I am not prepared to agree with what is said in the opinion with respect to the complaint stating facts sufficient to constitute a cause of action for a declaratory judgment; or with what is said in the opinion with respect to the order appealed from, and the limitations placed upon the questions determined thereby, and which may be reviewed on an appeal from such order.
According to the allegations of the complaint the Attorney General on April 8, 1947, rendered a written opinion to the effect that the mill rate fixed by Chapter 359, Laws 1947, was applicable to a levy for school district taxes in a school district that in 1946 had voted an excess levy for the years 1946 and 1947. It is alleged that the opinion of the Attorney General was made available to the State Superintendent of Public Instruction and to all the school districts of the state, and that "the opinion and ruling of said Attorney General with respect to the allowable mill levy is and will be followed by the public officers of this state and all school districts including those of Steele County, North Dakota, unless and until such ruling is reversed or modified by the Courts."
The laws of this state provide that school district taxes shall be levied by the governing body of each school district on or before the last day of July of each year (ND Rev Code 1943, § 57-1513), and it is made the duty of the officer acting as clerk of the governing body of a school district to certify the taxes so levied to the county auditor immediately following the action of the governing body or within 10 days thereafter (ND Rev Code 1943, § 57-1532), and the failure to do so renders the officer subject to penalty. (ND Rev Code 1943, § 57-1533).
It is alleged in the complaint that the defendant school district, on or about July 23, 1947, "pursuant to law filed with the county auditor a tax levy for that year" and that the county auditor and the county treasurer, unless enjoined or restrained, will proceed to spread, levy, assess and collect taxes in accordance with the levy made by the governing board of the *Page 96 
school district. The law makes it the duty of the county auditor immediately upon the receipt of a school district tax levy certified to him to acknowledge receipt thereof to the official so certifying the same immediately upon receiving such levy. ND Rev Code 1943, § 57-1534.
The record of the proceedings of the State Board of Equalization — (published as required by ND Rev Code 1943, § 57-1307) — shows that on August 28, 1947, the State Board of Equalization completed its labors with respect to the equalization of valuation and assessment of property for the year 1947. This action was commenced on October 24, 1947. So, as is said in the majority opinion, "it must be presumed that the auditor had extended the tax pursuant to this certification, before this action was begun."
We have a situation here where the officers whose acts are sought to be controlled have acted. The governing board of the school district has made the levy. The clerk has certified the same to the county auditor and it must be presumed that the county auditor has extended it.
The plaintiff, as pointed out in the majority opinion, has an adequate remedy at law by paying the tax under protest and bringing action to recover any illegal excess. Bismarck Water Supply Co. v. Barnes, 30 N.D. 555, 570, 153 N.W. 454, 459, LRA 1916A 965; Torgrinson v. Norwich School Dist. 14 N.D. 10, 18, 103 N.W. 414,417.
According to the views expressed in the majority opinion the only relief that may be granted in this action is a judgment declaring rights, and no consequential relief may be granted. In the circumstances the power to render a declaratory judgment should be exercised with care and caution. Washington-Detroit Theatre Co. v. Moore, 249 Mich. 673, 677, 229 N.W. 618, 619, 68 A.L.R. 105.
The majority opinion holds that the facts set forth in the complaint are sufficient to justify and require the rendition of a declaratory judgment. If this be so, then it seems to me that the question on which a declaratory judgment is sought may properly be considered and determined. The purpose of the *Page 97 
declaratory judgments act is to enable parties to controversies to settle the same before they have reached the stage where ordinary legal relief is immediately available. 16 Am Jur 333, Declaratory Judgments, § 64. However, the complaint must show a justiciable controversy between persons whose interests are adverse, in which the plaintiff has a legally protectible interest, in which the issue is ripe for judicial determination under the declaratory judgments act.
In this case there is no dispute as to the facts. The sole question in controversy is one of construction of a statute. The complaint sets forth the contentions of the respective parties with respect to the legal question that forms the sole basis for the controversy and the sole question on which a declaratory judgment is sought.
In an action for a declaratory judgment the question whether the complaint states facts sufficient to constitute a cause of action in effect resolves to: (1) whether the complaint discloses a justiciable controversy between persons whose interests are adverse, in which the plaintiff has a legally protectible interest, in which the issue is ripe for judicial determination; and (2) whether, with these facts being disclosed, the controversy is one in which a declaratory judgment may or should be rendered. A complaint may show a justiciable controversy between persons whose interests are adverse, in which the plaintiff has a legally protectible interest, where the issue is ripe for judicial determination and yet in the circumstances of the case there may be no valid reason for rendering a declaratory judgment.
In this case the defendants by their demurrer challenged the complaint on both grounds. They asserted (1) that the complaint did not state facts which in any event would entitle the plaintiff to a declaratory judgment, and they further asserted (2) that the complaint failed to state facts constituting a cause of action at all. On the hearing of the demurrer they withdrew the first ground and restricted their challenge to the complaint to the second ground. As a result of the action of the parties in the trial court there was presented to that court the question whether the construction of the statute contended for by the *Page 98 
plaintiff was correct or if the construction of the statute contended for by the defendants was correct. If the construction contended for by the defendants was correct, then the complaint failed to show that any rights of the plaintiff had been or would be infringed by the action taken or proposed to be taken by the defendants and the plaintiff did not have a cause of action and would not have a cause of action at any time by reason of the tax levy which had been made and such levy was in all respects legal and valid. The trial court in sustaining the demurrer held that the construction contended for by the plaintiff was not tenable and that the construction contended for by the defendants was correct. It frequently happens that the ruling on a demurrer becomes decisive of the controversy. This is peculiarly so where the question at issue is one as to the constitutionality or the construction of a statute. Federal Farm Mortg. Corp. v. Falk,67 N.D. 154, 270 N.W. 885, 113 A.L.R. 724; Tracy v. Barnes County, 69 N.D. 602,289 N.W. 377; Ford Motor Co. v. State, 59 N.D. 792, 231 N.W. 883. An order sustaining a demurrer to a complaint does not become an order for judgment and non-appealable because such order is decisive of the controlling question in the case, and will (unless it is set aside) entitle the defendant to have judgment of dismissal ordered and entered. *Page 99